Citation Nr: 0601775	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional cardiac disability, claimed as due to VA 
treatment between December 15, 1997 and December 29, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2002.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO in January 2003.  


FINDING OF FACT

Medical evidence of record indicates that treatment and/or 
omission of treatment by VA in December 1997 was not the 
proximate cause of any additional cardiac disability, in the 
absence of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault by VA, nor was 
any such cardiac disability the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiac disability, claimed 
as due to VA treatment between December 15, 1997 and December 
29, 1997, is not warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 1999 Statement of the Case (SOC) and 
the May 2000, December 2004, and April 2005 Supplemental 
Statements of the Case (SSOCs) of the pertinent laws and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
February 2005, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to the benefit sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2005 VCAA letter, the RO notified the veteran that 
VA  was responsible for getting "Relevant records held by 
any Federal Agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  VA will provide a medical examination for 
you, or get a medical opinion, if we determine it is 
necessary to decide your claim."  See the February 3, 2005 
letter, page 3.  The RO also informed the veteran that VA 
will make reasonable efforts to get "Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the letter advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the February 3, 2005 letter, page 1.  

The Board therefore finds that the February 2005 letter, the 
March 1999 SOC, and the May 2000, December 2004, and April 
2005 SSOCs properly notified the veteran and his 
representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in December 1998.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  The Board notes, 
however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in April 2005, following 
the VCAA notice compliance action.  This SSOC considered his 
claim in light of the additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision in question and the SOC.  He was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  His representative 
submitted written correspondence (Informal Brief of 
Appellant) in July 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA treatment records and VA 
medical opinions.  

The Board finds that the January 2003 remand instructions 
regarding this claim have been complied with, and neither the 
veteran nor his representative has contended otherwise.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.). 

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  The veteran 
testified in support of his claim in January 2002.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in March 1998; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.

When it is determined that there is additional disability 
resulting from a disease or injury, or aggravation of a 
disease or injury, suffered as a result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In particular, with regard to medical treatment, 
the disability must not be caused by the veteran's own 
willful misconduct; in addition, the proximate cause of the 
disability must be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the care in question; or the 
proximate cause was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.380 (2005).

The provisions of 38 U.S.C.A. § 1151 currently in effect thus 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

Analysis

The basic facts are not in dispute.  The veteran has a long 
history of heart disease, including myocardial infarction.  
He was admitted to a VA facility on December 15, 1997 and 
underwent colonoscopy and a polypectomy on December 17, 1997.  
It was noted on admission that his prescribed Coumadin was 
discontinued and that he was begun on intravenous heparin.  
Clinic notes indicated that heparin would be continued until 
10:00pm on the evening of December 18, 1997, and that his 
Coumadin would be restarted the same day.  It is unclear 
whether the Coumadin was resumed.  

Upon discharge on December 19, 1997, the veteran developed a 
pain in his left arm at approximately 9:00am.  It was noted 
that he received sublingual nitroglycerin and that the pain 
moved from his shoulder to substernal, then to the substernal 
notch.  A stat electrocardiogram (EKG) tracing was obtained.  
The pain was intermittent and resolved after approximately 30 
minutes.  The Physician's Assistant who was responsible for 
the veteran's discharge wrote that the attending 
gastroenterologist found no change in the 
electrocardiographic tracing.  The veteran was thereafter 
discharged ambulatory from the hospital at approximately 
10:00am.  

During his drive home (approximately 200 mile away), the 
veteran developed crushing chest pain with associated 
shortness of breath and nausea, returned to the hospital and 
was admitted to the emergency room around 1:00pm.  The 
veteran was re-admitted, underwent cardiac catheterization 
and was subsequently discharged on December 29, 1997 with 
diagnoses inclusive of acute inferior myocardial infarction 
times 2 and ventricular tachycardia.

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151.  He contends that VA was at fault in not 
having his complaints and EKG evaluated by a cardiologist.  
He contends that had he remained for further evaluation, the 
myocardial infarction would have been treated more promptly 
with earlier resolution.  The question before the Board, 
accordingly, is whether any VA omission of treatment was the 
proximate cause of the veteran's myocardial infarction.  

The question presented in this case, i.e. the relationship, 
if any, between any current cardiac disability and VA medical 
treatment or lack thereof, to include the matter of any 
carelessness, etc. on the part of VA, is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record 
on appeal includes competent and relevant medical opinions.

In September 1999, a VA board certified cardiologist reviewed 
the claims file to determine the appropriateness of the 
medical care in December 1997.  The physician concluded that 
it would have been reasonable, based on the veteran's history 
of coronary artery disease and slight changes in EKGs, to 
consider further cardiac evaluation before discharging him 
from the hospital.  However, the cardiologist states that 
"It will never be known whether this myocardial infarction 
could have been avoided with more aggressive care."  

In November 2003, the Board remanded the case to the RO, in 
part, to allow a VA physician to review the claims file and 
address the following questions: 

(1) Did the veteran receive the proper 
care in the administration of medication 
during and after his colonoscopy and 
polypectomy on December 17, 1997, 
specifically, is there documentation of 
record that his Coumadin was restarted 
after the discontinuance of heparin on 
December 18, 1997?

(2) After the veteran complained of chest 
pain on the morning of December 19, 1997, 
were the proper clinical procedures 
administered and/or carried out, and what 
were the findings and/or interpretation 
of all diagnostic tests given at that 
time, in particular, the EKG. 

(3) Given the veteran's history of heart 
disease, his complaints at that time, and 
any findings on EKG, was he prematurely 
discharged from hospitalization on the 
morning of December 19, 1997, and should 
additional tests have been performed 
before his release? 

(4) Did the veteran sustain additional 
cardiac disability as the result of his 
myocardial infarction on December 19, 
1997, and to what extent? 

(5) If the answer to (3) is affirmative, 
was any additional cardiac disability the 
result of carelessness, negligence, or 
lack of proper skill, medical treatment 
or examination furnished the veteran 
between December 15-19, 1997? 

In October 2004, a VA physician reviewed the claims file and 
responded that there was no data from the literature to 
indicate that not having the veteran on Coumadin at discharge 
increased his risk of a myocardial infarction.  The physician 
indicated that the veteran's Coumadin management was within 
the standard of care.  Regarding the clinical procedures 
employed in conjunction with the veteran's EKG and whether he 
was prematurely discharged, the VA physician stated:

The slight changes noted on the 9:07 AM 
EKG were not diagnostic of acute 
myocardial injury, and were subtle enough 
to be missed by most non-expert readers.  
It was reasonable for a non-cardiologist 
to miss the non-specific ST segment 
changes subsequently identified by an 
expert reader.  It is consistent within 
the community standard of care for EKGs 
done on patients with chest pain to be 
initially screened by an Internal 
Medicine or ER [emergency room] trained 
physician and read by a cardiology expert 
after a patient disposition has been 
made.  This is what happened in this 
situation.  It is also true that a 
cardiologist, evaluating this patient 
prior to his discharge the morning of 
12/19/1997, would have been more likely 
than not to ask the patient to stay for 
further observation because of the subtle 
EKG changes.  

Even if the patient had stayed for 
further testing rather than starting the 
drive home, it is unclear if a different 
outcome would have resulted. [   ] It is 
impossible to know if the results would 
have been any different if the veteran 
had stayed for further evaluation and 
testing, but it is as likely as not that 
the outcome would have been the same.  

After reviewing the results of clinical testing, the 
physician was unable to tell whether the veteran had 
sustained any additional cardiac disability as a result of 
the myocardial infarction on December 19, 1997.  For the sake 
of argument, the Board will assume that the veteran sustained 
additional cardiac disability as a result of the myocardial 
infarction on December 19, 1997.  

Finally, the physician indicated that because the changes in 
the EKG done on the morning of December 19, 1997 were so 
subtle from prior EKGs they would have typically not been 
noted by non-expert EKG readers.  He stated that even by 
expert review, these changes could not be considered specific 
enough to warrant a diagnosis.  Therefore, the physician 
concluded that there was no carelessness or gross negligence 
on the part of the VA in not having the EKG read by an 
expert.  

Given the above medical opinions, the Board finds that the 
competent medical evidence has not attributed the proximate 
cause of the veteran's additional cardiac disability to any 
negligence, carelessness, error in judgment, or similar 
instance of fault on the part of VA health care providers.  
While the September 1999 and October 2004 VA physicians 
acknowledge that further evaluation would have been 
reasonable prior to discharge, both agree that it is not 
known whether further testing would have changed the outcome.  
In fact, the October 2004 VA physician opined that it is as 
likely as not that the outcome would have been the same.  The 
October 2004 VA physician also concluded that VA had not 
exhibited any carelessness or gross negligence in not having 
the veteran's December 19th EKG read by an expert.  
Significantly, the physician stated that even if the December 
19th EKG had been reviewed by an expert, the changes from 
prior EKGs were not specific enough to warrant a diagnosis.  
Therefore, the evidence reflects that VA personnel exercised 
reasonable care in the treatment of the veteran's chest 
complaints, including its handling of the December 19th EKG.  
The Board points out that even if it were to assume that 
there was some negligence on the part of VA in not having 
further cardiac testing done, the VA physicians clearly 
indicate that such failure was not the proximate cause of the 
veteran's myocardial infarction.  In other words, VA 
treatment or omission of treatment did not cause the 
veteran's heart attack.  There are no opinions of record that 
contradict those offered by the VA physicians in connection 
with this claim.

Therefore, the record is void of any evidence which 
designates the proximate cause of the veteran's additional 
cardiac disability to any VA treatment or omission thereof, 
nor any negligence, carelessness, or error on the part of VA 
health care providers, nor indicates that such a result could 
have been a reasonably foreseeable event.  

The only evidence in support of the veteran's claim is his 
own lay statements and hearing testimony.  However, the Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning causation, his lay statements 
are of no probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional cardiac disability, claimed as due to VA 
treatment between December 15, 1997 and December 29, 1997 is 
denied.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


